Exhibit 10.1

 

TRANSITION AGREEMENT

 

THIS TRANSITION AGREEMENT (this “Agreement”) is entered into between CARL D.
BLANDINO, an individual residing in Westport, CT (“Executive”) and DILIGENT
BOARD MEMBER SERVICES, INC., a Delaware corporation, having its principal
executive office at 1385 Broadway, 19th Floor, New York, NY 10018 (“Employer”).

 

RECITALS:

 

A.                                    Employer and Executive entered into an
employment agreement dated as of May 15, 2013 (the “Employment Agreement”);

 

B.                                    Executive serves as Chief Financial
Officer and Executive Vice President of Employer;

 

C.                                    Employer and Executive have mutually
agreed to Executive’s resignation as Chief Financial Officer and Executive Vice
President, effective as of the later of the close of business on the day
immediately following (i) May 15, 2014 or (ii) filing of Employer’s Annual
Report on Form 10-K for 12/31/13 and Quarterly Reports on Form 10-Q for 6/30/13
and 9/30/13 (such later date, the “Transition Start Date”);

 

D.                                    Commencing on the Transition Start Date,
Executive will resign as Chief Financial Officer and Executive Vice President
and will continue to provide transition services to support Employer in its
accounting and financial reporting functions for a period of seventy-five (75)
days (the “Transition Period”);

 

E.                                     Following the Transition Period,
Executive will provide services as a consultant on a part time basis for a six
month period (the “Consulting Period”); and

 

F.                                      Employer and Executive desire to enter
into this Agreement to set forth the terms of their respective rights and
obligations with respect to the period from the date hereof until the Transition
Start Date, the Transition Period, and the separation of Executive’s employment
and services with Employer.

 

In consideration of the foregoing premises, the mutual covenants and agreements
contained herein, and other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

1.                                      Defined Terms.  All capitalized terms
used herein but not otherwise defined shall have the meanings ascribed to such
terms in the Employment Agreement.

 

2.                                      Separation of Employment.  Employer and
Executive agree that termination of Executive’s employment by mutual agreement
and Executive’s resignation as Chief Financial Officer and Executive Vice
President shall be effective on the Transition Start Date.  Accordingly,
Executive acknowledges and understands that the Employment Agreement and his
employment with Employer under the Employment Agreement automatically will
terminate at

 

--------------------------------------------------------------------------------


 

the close of business on the Transition Start Date and that his last day of
employment with Employer pursuant to the Employment Agreement or otherwise will
be the Transition Start Date.  Effective as of the Transition Start Date,
Executive shall be deemed to have resigned from all positions as provided by and
in accordance with Section 5.4 of the Employment Agreement.  Executive further
acknowledges that, except as otherwise set forth in this Agreement, Executive
will have received all compensation and benefits to which Executive is entitled
as a result of the Employment Agreement, the termination of the Employment
Agreement or otherwise as a result of Executive’s employment with Employer
and/or Executive’s separation therefrom.

 

3.                                      Initial Period.

 

(A)                               During the period beginning on the date of
this Agreement and ending on the Transition Start Date (the “Initial Period”),
Executive shall continue to report to work on a full-time basis and perform the
duties described in Section 2.2 of the Employment Agreement.  At all times
during the Initial Period, Executive will be required to comply with all
provisions of the Employment Agreement and Employer’s policies and procedures.

 

(B)                               During the Initial Period, Executive shall (i)
remain on Employer’s payroll and continue to be paid Executive’s base salary at
a rate of $315,000 per annum in accordance with Employer’s customary payroll
practices, and (ii) be entitled to participate in Employer’s then-current
benefit plans and programs to the extent and on the same basis that Executive
participated in such plans and programs prior to the Initial Period.

 

(C)                               Upon the Transition Start Date, the Company
will pay to Executive the Accrued Obligations.  Employer will pay Executive his
accrued 2013 bonus of $98,500 on the next business day following the date of
filing of Employer’s Annual Report on Form 10-K for the fiscal year ended
12/31/13 and Quarterly Reports on Form 10-Q for the fiscal quarters ended
6/30/13 and 9/30/13 (the “Filing Date”), provided that Executive remains
employed on the Filing Date.  No amount will be paid with respect to a 2014
bonus.  Employer’s obligations under this Section 3(C) are not contingent upon
Executive’s execution, delivery and non-revocation of this Agreement, the
Release or the Reaffirmation (as defined below).

 

(D)                               Executive will not exercise any portion of the
Option to the extent vested and exercisable, at any time during the Initial
Period, the Transition Period or the Consulting Period and, if the Release (as
defined below) becomes effective, will forfeit and waive all rights to the
Option, the Restricted Share Units, and any other equity award of Employer.

 

4.                                      Transition Period.  During the
Transition Period, Executive shall make himself reasonably available to Employer
as requested by Employer, on up to a full time basis, via e-mail, telephone
and/or in person at mutually acceptable times, to provide additional services
with respect to the Employer’s accounting and financial reporting functions,
facilitate the transition of his duties and/or consult with Employer with
respect to business issues and other matters (the “Duties”).  However, the
Employer acknowledges that the Executive will be on vacation from June 25, 2014
to July 15, 2014 and will only be available on a limited basis by phone or
e-mail. In consideration of performing the Duties, Executive will be entitled to
receive an aggregate of

 

2

--------------------------------------------------------------------------------


 

$52,500 based on the full seventy-five (75) day contemplated Transition Period,
payable in equal installments in accordance with Employer’s customary payroll
practices.  Executive and Employer agree that in furnishing services during the
Transition Period, Executive will have no authority to act on behalf of Employer
(or any of its affiliates) or bind Employer (or any of its affiliates).  During
the Transition Period, unless otherwise required by applicable law as determined
by Employer, Executive will not be considered to have employee status for
federal or state tax purposes, for purposes of employee benefit plans or other
benefits applicable to Employer’s Executives generally or for any other
purposes.  During the Transition Period, unless Employer determines it is
required to do so, Employer shall not pay any contributions to Social Security,
unemployment insurance, federal or state withholding taxes, or provide any other
contributions or benefits which might be expected in an employer-employee
relationship, and Executive expressly waives any right to such participation or
coverage.  Unless given notice by Employer that he is not required to do so,
Executive agrees that Executive shall make such contributions and pay applicable
taxes, and hereby agrees to indemnify and hold harmless the Released Parties (as
defined in the Mutual Release Agrement) from and against any costs, fees,
damages or penalties assessed against any of the Released Parties by virtue of
Executive’s failure to make such contributions or payments.  Executive also
understands and agrees that the consulting services to be provided by Executive
pursuant to this Section 4 shall be provided on an as-needed basis and at
mutually acceptable times and that Employer, shall determine its need, if any,
for the consulting services.

 

5.                                      Consulting Period.  During the
Consulting Period, Executive shall make himself reasonably available to
Employer, via e-mail, telephone and/or in person at mutually acceptable times,
to provide additional services with respect to the Duties on a part-time basis
of up to two (2) hours per month for no additional compensation, and Employer
agrees to compensate Executive at an hourly rate of $500 per hour for hours
above two (2) hours per month.  Employer acknowledges that Executive will not be
foreclosed from accepting other employment during the Consulting Period.
Executive and Employer agree that in furnishing services during the Consulting
Period, Executive will be acting as an independent contractor and, accordingly,
Executive will have no authority to act on behalf of Employer (or any of its
affiliates) or bind Employer (or any of its affiliates).  During the Consulting
Period, Executive will not be considered to have employee status for federal or
state tax purposes, for purposes of employee benefit plans or other benefits
applicable to Employer’s employees generally or for any other purposes.  During
the Consulting Period, Employer shall not pay any contributions to Social
Security, unemployment insurance, federal or state withholding taxes, or provide
any other contributions or benefits which might be expected in an
employer-employee relationship, and Executive expressly waives any right to such
participation or coverage.  Executive agrees that Executive shall make such
contributions and pay applicable taxes, and hereby agrees to indemnify and hold
harmless the Released Parties from and against any costs, fees, damages or
penalties assessed against any of the Released Parties by virtue of Executive’s
failure to make such contributions or payments.  Executive also understands and
agrees that the consulting services to be provided by Executive pursuant to this
Section 5 shall be provided on an as-needed basis and at mutually acceptable
times and that Employer, shall determine its need, if any, for the consulting
services.

 

6.                                      Mutual Release. On, or within 3 business
days following (but not before) the Transition Start Date, Executive and
Employer shall execute and deliver to each other the Mutual Release

 

3

--------------------------------------------------------------------------------


 

Agreement in form and substance identical to Exhibit A attached hereto and made
a part hereof (the “Release”).

 

7.                                      Payments.

 

(A)                               In consideration of Executive’s execution,
delivery and non-revocation of this Agreement and the Release, Employer shall
pay to Executive a severance payment (the “Severance Payment”) in the aggregate
amount of $157,500. Employer shall pay the Severance Payment to Executive in a
lump sum, subject to applicable withholdings and other customary payroll
deductions, on the 8th day after Executive’s execution and delivery of the
Release, subject to the Release becoming effective and non-revocable.

 

(B)                               In consideration of Executive’s execution,
delivery and non-revocation of this Agreement and the Release, Employer shall
pay to Executive $110,000 (the “RSU Payment”).  Employer shall pay the RSU
Payment to Executive in a lump sum, subject to applicable withholdings and other
customary payroll deductions, on the 8th day after Executive’s execution and
delivery of the Release, subject to the Release becoming effective and
non-revocable.

 

(C)                               In consideration of Executive’s execution,
delivery and non-revocation of this Agreement, the Release and the Reaffirmation
(as defined below), Employer shall pay Executive a final retention bonus of
$50,000 (the “Final Retention Bonus”).  The Final Retention Bonus shall be
payable in a lump sum on the date following the 8th day after Executive’s
execution and delivery of the Reaffirmation to Employer.

 

(D)                               As material conditions to Executive’s receipt
of the Severance Payment and the RSU Payment, Executive shall: (i) execute and
deliver to Employer the Release annexed hereto on, or within 3 business days
following (but not before), the Transition Start Date; (ii) not revoke the
Release, (iii) remain employed through the Transition Start Date.

 

(E)                                As material conditions to Executive’s receipt
of the Final Retention Bonus, Executive shall: (i) execute and deliver to
Employer a reaffirmation of the Release (the “Reaffirmation”) on, or within 3
business days following (but not before), the last day of the Transition Period,
and (ii) not revoke the Reaffirmation.

 

(F)                                 Executive acknowledges that Executive is not
entitled to any post-termination payment (other than as set forth in Section 3
or 4) pursuant to the Employment Agreement or otherwise.  Each of Employer and
Executive acknowledge that nothing in this Agreement shall be deemed to be an
admission of liability on the part of Executive or any of the Released Parties. 
Executive and the Employer agree that, except as specifically set forth in this
Agreement, both will not seek anything further from the other.

 

8.                                      Surviving Covenants.  Executive
understands and agrees that, notwithstanding the termination of the Employment
Agreement and the separation of Executive’s employment with Employer,
Executive’s obligations pursuant to Article 6 of the Employment Agreement (the
“Surviving Covenants”) and the Directors and Officers Indemnity Agreement dated
July 11, 2013 survive the termination of the Employment Agreement and his
separation of employment and remain in full force and effect as set forth
therein.

 

4

--------------------------------------------------------------------------------


 

9.                                      Cooperation With
Investigations/Litigation.  Executive agrees, upon Employer’s request, to
reasonably cooperate in any Employer investigation, litigation, arbitration, or
regulatory proceeding regarding events that occurred during Executive’s tenure
with Employer. Executive will make himself reasonably available to consult with
Employer’s counsel, to provide information, and to appear to give testimony. 
Employer will, to the extent permitted by law and applicable court rules,
reimburse Executive for his reasonable time at the rate of $500 per hour to the
extent Executive’s participation was requested by the Company and will pay
out-of-pocket expenses (including, without limitation, reasonable attorneys’
fees and costs) Executive incurs in extending such cooperation, so long as
Executive provides advance written notice of Executive’s request for
reimbursement and provides reasonably satisfactory documentation of the
expenses.

 

10.                               Company Property.  Without limitation of
Executive’s obligations pursuant to the Surviving Covenants, Executive agrees
that on or prior to the start date of the Consulting Period, Executive shall
return to Employer all of Employer’s and its affiliates’ property in Executive’s
possession, custody and/or control, including, but not limited to, all
equipment, vehicles, computers, personal digital assistants, pass codes, keys,
swipe cards, credit cards, documents or other materials, in whatever form or
format, that Executive received, prepared, or helped prepare.  Executive shall
not retain any copies, duplicates, reproductions, computer disks, or excerpts
thereof of Employer’s or its affiliates’ documents.

 

11.                               General Provisions.  The provisions of Article
7 of the Employment Agreement (other than Section 7.2 and 7.12 thereof) shall
apply to this Agreement and are incorporated by reference herein.

 

12.                               Section 409A

 

(A)                               This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations promulgated thereunder (“Section 409A”).  To
the extent that any provision in this Agreement is ambiguous as to its
compliance with Section 409A, the provision shall be read in such a manner so
that no payments due under this Agreement shall be subject to an “additional
tax” as defined in Section 409A(a)(1)(B) of the Code.  For purposes of Section
409A, each payment made under this Agreement shall be treated as a separate
payment.  In no event may Executive, directly or indirectly, designate the
calendar year of payment. Executive understands that any tax liability incurred
by Executive under Section 409A is solely the responsibility of Executive.

 

(B)                               All reimbursements, if any, provided under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during Executive’s lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the calendar
year following the year in which the expense is incurred, and (iv) the right to
reimbursement is not subject to liquidation or exchange for another benefit.

 

(C)                               The payments to Executive pursuant to this
Agreement are also intended to be exempt from Section 409A of the Code to the
maximum extent possible, under either the

 

5

--------------------------------------------------------------------------------


 

separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4). In the
event the terms of this Agreement would subject Executive to taxes or penalties
under Section 409A of the Code (“409A Penalties”), Employer and Executive shall
cooperate diligently to amend the terms of this Agreement to avoid such 409A
Penalties, to the extent possible; provided that in no event shall Employer be
responsible for any 409A Penalties that arise in connection with any amounts
payable under this Agreement.

 

13.                               Mitigation.  Executive shall not be required
to mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise.  Employer shall not be entitled to set off
against the amounts payable to Executive under this Agreement any amounts earned
by Executive in other employment after termination of his employment with
Employer, or any amounts which might have been earned by Executive in other
employment had he sought such other employment.

 

14.                               Legal Fees.  Employer shall reimburse
Executive’s reasonable legal fees in connection with negotiation and preparation
of this Agreement, not to exceed $10,000.

 

[signature page follows]

 

6

--------------------------------------------------------------------------------


 

Agreed to and accepted on this 29th day of April, 2014.

 

 

Witness:

 

EXECUTIVE:

 

 

 

 

 

/s/ Carl D. Blandino

 

 

Carl Blandino

 

 

Agreed to and accepted on this 29th day of April, 2014.

 

 

 

 

EMPLOYER:

 

 

 

 

 

DILIGENT BOARD MEMBER SERVICES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Alessandro Sodi

 

 

 

Name: Alessandro Sodi

 

 

 

Title: President and CEO

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

MUTUAL GENERAL RELEASE AGREEMENT

 

THIS MUTUAL GENERAL RELEASE AGREEMENT (this “Release”) is being executed and
delivered by CARL D. BLANDINO (“Executive”) and Diligent Board Member
Services, Inc. (“Employer”).  Employer, together with its past, present and
future direct and indirect parent organizations, subsidiaries, affiliated
entities, related companies and divisions and each of their respective past,
present and future officers, directors, Executives, trustees, members, partners,
attorneys and agents (in each case, individually and in their official
capacities), and each of their respective Executive benefit plans (and such
plans’ fiduciaries, agents, administrators and insurers, in their individual and
their official capacities), as well as any predecessors, future successors or
assigns or estates of any of the foregoing, is collectively referred to in this
Release as the “Released Parties.”

 

RECITALS:

 

A.                                    Employer and Executive entered into that
certain Transition Agreement dated as of April 29, 2014 (the “Transition
Agreement”) by which Executive and Employer mutually acknowledged and agreed
that Executive’s employment with Employer will terminate effective as of the
later of the close of business on the day immediately following (i) May 15, 2014
or (ii) the filing of Employer’s Annual Report on Form 10-K for the fiscal year
ended 12/31/13 and Quarterly Reports on Form 10-Q for the fiscal quarters ended
6/30/13 and 9/30/13 (the “Transition Start Date”);

 

B.                                    Executive and Employer agreed in the
Transition Agreement to execute and deliver to each other this Release on or
within 3 business days following the Transition Start Date; and

 

C.                                    Capitalized terms used but not defined in
this Release shall have the meaning set forth in the Transition Agreement.

 

In consideration of the foregoing premises, the mutual covenants and agreements
contained herein, and other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

1.                                      Executive General Release of the
Released Parties.  In consideration of the promises and covenants made in the
Transition Agreement, including but not limited to, the Severance Payment and
RSU Payment set forth in Section 7 of the Transition Agreement, Executive (on
his own behalf and on behalf of his heirs, executors, administrators, trustees,
legal representatives, successors and assigns) hereby unconditionally and
irrevocably releases, waives, discharges and gives up, to the full extent
permitted by law, any and all Claims (as defined below) that Executive may have
against any of the Released Parties, arising on or prior to the date of
Executive’s execution and delivery of this Release to Employer.  “Claims” means
any and all actions, charges, controversies, demands, causes of action, suits,
rights, and/or claims whatsoever for debts, sums of money, wages, salary,
severance pay, commissions, fees, bonuses, unvested

 

--------------------------------------------------------------------------------


 

stock options, vacation pay, sick pay, fees and costs, attorneys’ fees, losses,
penalties, damages, including damages for pain and suffering and emotional harm,
arising, directly or indirectly, out of any promise, agreement (including,
without limitation, the Employment Agreement), offer letter, contract,
understanding, common law, tort, the laws, statutes, and/or regulations of the
States of New York, Delaware or any other state and the United States,
including, but not limited to, federal and state wage and hour laws (to the
extent waiveable), federal and state whistleblower laws, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay Act, the Lilly
Ledbetter Fair Pay Act of 2009, the Americans with Disabilities Act, the Family
and Medical Leave Act, the Executive Retirement Income Security Act (excluding
COBRA), the Vietnam Era Veterans Readjustment Assistance Act, the Fair Credit
Reporting Act, the Occupational Safety and Health Act, the Age Discrimination in
Employment Act (“ADEA”), the Older Workers’ Benefit Protection Act, the
Sarbanes-Oxley Act of 2002, the federal False Claims Act, the New York State
Human Rights Laws, the New York City Human Rights Laws, the Delaware
Discrimination in Employment Law, and the Delaware Handicapped Persons
Employment Protections Act, as each may be amended from time to time, whether
arising directly or indirectly from any act or omission, whether intentional or
unintentional; provided, however, “Claims” shall not include claims to payments,
benefits and other rights specifically provided to Executive pursuant to the
terms of the Transition Agreement.  This Section 1 releases all Claims including
those of which Executive is not aware and those not mentioned in this Release. 
Executive specifically releases any and all Claims arising out of the Employment
Agreement or the termination thereof and Executive’s employment with Employer or
termination therefrom.  Executive expressly acknowledges and agrees that, by
entering into this Release, Executive is releasing and waiving any and all
Claims, including, without limitation, Claims that Executive may have arising
under ADEA, which have arisen on or before the date of Executive’s execution and
delivery of this Release to Employer.  Executive hereby forfeits, waives and
agrees to extinguish any rights he may have with respect to stock options,
restricted stock units or other equity incentive compensation that may have been
awarded to Executive by Employer, including without limitation the award of
options to purchase 260,000 shares of common stock granted on May 15, 2013
pursuant to a Stock Option Award Agreement and the award of 110,000 restricted
share units pursuant to a Restricted Share Unit Award Agreement attached to the
Employment Agreement (and as yet not effective).  It is understood and agreed
that the foregoing general release of Claims does not waive any of the following
rights of Executive: (v) to enforce the terms of this Release and the Transition
Agreement; (w) to pursue Claims that may arise after the date that Executive
executes and delivers this Release to Employer; (x) to pursue compulsory
counterclaims and defenses directly related to Claims that Executive has not
waived pursuant to this Release; (y) to pursue Claims which Executive may not
release pursuant to applicable laws and regulations; and (z) to enforce his
rights to directors’ and officers’ indemnification pursuant to Employer’s
charter document or Executive’s Directors and Officers Indemnity Agreement dated
July 11, 2013.

 

2.                                      Employer General Release.  In
consideration of the promises and covenants made in the Separation Agreement,
including but not limited to, Executive’s release of the Released Parties set
forth in Section 1 above), Employer hereby irrevocably and unconditionally
releases and forever discharges Executive (and his heirs, executors,
administrators, trustees, legal representatives, successors and assigns) from
any and all claims, suits, debts, actions, causes of action, rights, judgments,
obligations, damages, demands, accountings or liabilities of whatever kind or
character whatsoever, in law or in equity, which Employer ever had, now has, or
hereafter

 

9

--------------------------------------------------------------------------------


 

may have by reason of any matter, cause or thing whatsoever arising from the
beginning of time to the date of the Transition Agreement, including, without
limitation, all statutory, common law, contractual, constitutional and other
claims that Employer may have, or in the future may possess, arising out of
(i) the Employee’s employment relationship with and service as an employee,
officer or director of Employer or any subsidiaries or affiliated companies and
the termination of such relationship or service (including, without limitation,
the Employment Agreement) and (ii) any event, condition, circumstance or
obligation that occurred, existed or arose on or prior to the date of Employer’s
execution and delivery of this Release to Executive. This Section 2 releases all
such claims, suits, debts, actions, causes of action, rights, judgments,
obligations, damages, demands, accountings or liabilities including those of
which Employer is not aware and those not mentioned in this Release.  It is
agreed and understood that the foregoing general release does not waive any of
the following rights of Employer: (v) to enforce the terms of this Release and
the Transition Agreement; (w) to pursue claims arising from actions taken after
the date of Employer’s execution and delivery of this Release to Executive;
(x) to pursue compulsory counterclaims and defenses directly related to claims
that the Employer has not waived pursuant to this Release; (y) to pursue claims
which Employer may not release pursuant to applicable laws and regulations; and
(z) to pursue claims arising out of any act or omission of Executive involving
or arising from Executive’s willful misconduct, gross negligence or material act
of fraud, deceit or theft with respect to Employer.

 

3.                                      Acknowledgments.  Employer and Executive
acknowledge and agree that:

 

(A)  By entering into this Release, Executive does not waive any rights or
Claims (including, without limitation, Claims arising under ADEA) that may arise
after Executive’s execution and delivery of this Release to Employer.  By
entering into this Release, Employer also does not waive any rights or claims
that may arise after the date of Employer’s execution and delivery of this
Release to Executive;

 

(B)  This Release shall not affect the rights and responsibilities of the Equal
Employment Opportunity Commission (the “EEOC”) or similar federal or state
agency to enforce ADEA or other laws, and further acknowledge and agree that
this Release shall not be used to justify interfering with Executive’s protected
right to file a charge or participate in an investigation or proceeding
conducted by the EEOC or similar federal or state agency.  Accordingly, nothing
in this Release shall preclude Executive from filing a charge with, or
participating in any manner in an investigation, hearing or proceeding conducted
by, the EEOC or similar federal or state agency, but Executive hereby waives any
and all rights to recover under, or by virtue of, any such investigation,
hearing or proceeding;

 

(C)  Notwithstanding anything set forth in this Release to the contrary, nothing
in this Release shall affect or be used to interfere with Executive’s protected
right to test in any court, under the Older Workers’ Benefit Protection Act, or
like statute or regulation, the validity of the waiver of rights under ADEA set
forth in this Release; and

 

(D) Nothing in this Release shall be deemed a waiver or release of, or preclude
Executive from exercising, Executive’s rights, if any (i) under Section 601-608
of the Executive Retirement Income Security Act of 1974, as amended, popularly
known as COBRA, or (ii) Employer’s 401(k) plan.

 

10

--------------------------------------------------------------------------------


 

4.                                      Opportunity For Review.

 

(A)                               Executive is hereby advised and encouraged by
Employer to consult with his own independent counsel before signing this
Release.  Executive represents and warrants that Executive (i) has had
sufficient opportunity to consider this Release, (ii) has read this Release,
(iii) understands all the terms and conditions hereof, (iv) is not incompetent
or had a guardian, conservator or trustee appointed for Executive, (v) has
entered into this Release of Executive’s own free will and volition, (vi) has
duly executed and delivered this Release, (vii) has been advised and encouraged
by Employer to consult with Executive’s own independent counsel before signing
this Release, (viii) has had the opportunity to review this Release with counsel
of his choice or has chosen voluntarily not to do so, (ix) understands that
Executive has been given at least twenty-one (21) days to review this Release
before signing this Release and understands that he is free to use as much or as
little of the 21-day period as he wishes or considers necessary before deciding
to sign this Release and (x) understands that this Release is valid, binding,
and enforceable against the parties hereto in accordance with its terms.

 

(B)                               This Release shall be effective and
enforceable on the eighth (8th) day after execution and delivery to Employer
(c/o Corporate Secretary) by Executive.  The parties hereto understand and agree
that Executive may revoke this Release after having executed and delivered it to
Employer (c/o Corporate Secretary), in writing, provided such writing is
received by Employer no later than 11:59 p.m. on the seventh (7th) day after
Executive’s execution and delivery of this Release to Employer.  If Executive
revokes this Release, it shall not be effective or enforceable and Executive
shall not be entitled to receive the Severance Payment, the RSU Payment or the
Final Consulting Payment as set forth in the Transition Agreement.

 

5.                                      Representations; Covenant Not to Sue. 
Executive hereby represents and warrants that (A) Executive has not filed,
caused or permitted to be filed any pending proceeding (nor has Executive lodged
a complaint with any governmental or quasi-governmental authority) against any
of the Released Parties, nor has Executive agreed to do any of the foregoing,
(B) Executive has not assigned, transferred, sold, encumbered, pledged,
hypothecated, mortgaged, distributed, or otherwise disposed of or conveyed to
any third party any right or Claim against any of the Released Parties which has
been released in this Release, and (C) Executive has not directly or indirectly
assisted any third party in filing, causing or assisting to be filed, any Claim
against any of the Released Parties.  Except as set forth in Section 3 above,
Executive covenants and agrees that Executive shall not encourage or solicit or
voluntarily assist or participate in any way in the filing, reporting or
prosecution by himself or any third party of a proceeding or Claim against any
of the Released Parties based upon or relating to any Claim released by
Executive in this Release.

 

6.                                      Amendment; Entire Agreement.  The
provision of this Release may be amended, waived or canceled only by mutual
agreement of the parties in writing.  Except as otherwise noted in the
Transition Agreement, The Directors and Officers Indemnity Agreement, this
Release and the Transition Agreement constitute the entire agreement between the
parties concerning the subject matter hereof and supersede all prior and
contemporaneous agreements, if any, between the parties relating to the subject
matter hereof.

 

7.                                      Governing Law.  This Release shall be
governed and construed in accordance with the

 

11

--------------------------------------------------------------------------------


 

laws of the State of New York without reference to choice of law rules.

 

8.                                      Headings.  All captions and section
headings used in this Release are for convenient reference only and do not form
a part of this Release.

 

9.                                      Counterparts.  This Release may be
signed in counterparts, each of which shall be deemed an original but all of
which shall be deemed to constitute a single instrument.  The parties agree that
signatures delivered via facsimile, electronic mail (including pdf) or other
transmission method shall be deemed to have been duly and validly delivered, are
true and valid signatures for all purposes hereunder and shall bind the parties
to the same extent as that of original signatures.

 

10.                               Binding Effect.  This Release shall be binding
upon and inure to the benefit Employer, the Released Parties and their
respective heirs, representatives, successors and assigns.

 

[signature page follows]

 

12

--------------------------------------------------------------------------------


 

Agreed to and accepted on this          day of                     , 2014.

 

 

Witness:

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

Carl Blandino

 

 

Agreed to and accepted on this          day of                       , 2014.

 

 

 

 

EMPLOYER:

 

 

 

 

 

DILIGENT BOARD MEMBER SERVICES, INC.

 

 

 

 

 

 

 

 

By:

 

 

13

--------------------------------------------------------------------------------